Citation Nr: 0201888	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  98-00 239 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	William G. Small, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served from June 1974 to December 1977.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision that denied reopening of a 
previously denied claim for service connection for bilateral 
pes planus.

In November 1998, the Board determined that new and material 
evidence to reopen that claim had not been submitted and 
denied the veteran's claim to reopen the prior final 
decision.  In April 2001, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision 
based upon enactment of new legislation and remanded to the 
Board this case for consideration of the new statute.  The 
case is, thus, once again before the Board for review.  


FINDINGS OF FACT

1.  The veteran submitted a notice of disagreement to the 
December 1988 denial of service connection for bilateral pes 
planus; however, he did not submit a timely substantive 
appeal after the July 1989 statement of the case or the 
October 1989 supplemental statement of the case.

2.  The veteran did not appeal the February 1991 continued 
denial of a claim for service connection for a foot 
disability.

3.  Since February 1991, the veteran has submitted additional 
medical and lay evidence, some of which is new; however, the 
additional evidence is not material in that, when viewed in 
the context of all the evidence, it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.



CONCLUSIONS OF LAW

1.  The February 1991 decision continuing the denial of 
entitlement to service connection for a foot disability is 
final.  38 U.S.C.A. § 7104 (West 1991).

2.  The claim for entitlement to service connection for 
bilateral pes planus is not reopened by the submission of new 
and material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (2001).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

In this case, the RO denied service connection for bilateral 
pes planus in November 1988.  The RO determined that the 
veteran's bilateral pes planus, as a constitutional and 
developmental disability, had pre-existed his entrance into 
active service, and that the evidence did not establish that 
his active service had aggravated the condition.  The RO 
notified the veteran of this action in December 1988.  The 
veteran submitted a notice of disagreement concerning this 
rating decision in May 1989.  The RO issued a statement of 
the case in July 1989 and a supplemental statement of the 
case in October 1989.  The veteran did not thereafter file a 
substantive appeal.  Consequently, the denial of service 
connection for bilateral pes planus is final.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2001).

In April 1990, the veteran inquired about the status of his 
appeal.  By letter dated in May 1990, the RO explained that 
he had failed to perfect his appeal by submitting a VA Form 
1-9, which had been sent to him on two separate occasions, or 
its equivalent, within a year from the date of the November 
1988 notice of the denial of service connection for bilateral 
pes planus, and that the decision was final.  The letter 
further advised him that he needed to submit new and material 
evidence to reopen his claim. 

In June 1990, the veteran replied by filing a claim for 
service connection for, inter alia, bilateral pes planus, and 
referred the RO to records of treatment he had received at VA 
Medical Centers (VAMCs) in Biloxi and Gulfport, Mississippi; 
New Orleans, Louisiana; Tuscaloosa, Alabama; and La Jolla, 
California.  After requesting and obtaining existing 
treatment records, the RO issued a decision and notified the 
veteran in February 1991 that the denial of service-
connection for a foot condition was continued.  The veteran 
did not appeal this decision, which is final.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2001).

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 
3.104 (2001).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that prior to Hodge, in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), the Court held that new and material 
evidence must create a reasonable possibility of change in 
the previous decision.  However, the United States Court of 
Appeals for the Federal Circuit (hereinafter "Circuit 
Court"), determined in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), that the Colvin standard for establishing 
material evidence "may impose a higher burden on the veteran 
before a disallowed claim is reopened"  Id. at 1363.  
Accordingly, the Circuit Court eliminated the "reasonable 
possibility" element from the assessment of new and material 
evidence.

Evidence received since the February 1991 decision with 
regard to the veteran's claim for service connection for 
bilateral pes planus includes the veteran's written 
statements and his testimony before a hearing officer in 
January 1998; a November 1997 report of a VA field 
examination; a February 1997 statement by Daniel Perkins, 
M.D., regarding the veteran's competency; VA hospital records 
and outpatient records dated, generally, from 1988 through 
1996; and VA examination reports dated in June 1995 and 
October 1997.  For reasons explained below, the Board finds 
that, while some of this evidence is new, none of it is 
material.

Some of the evidence is not new.  The veteran's statements -- 
including his August 1997 notice of disagreement, his January 
1998 VA Form 9, and his testimony in January 1998 -- are 
essentially duplicative of statements he made in his prior 
claims.  These additional statements are thus not new.  The 
Board acknowledges that portions of the veteran's testimony 
describing his complaints and treatment in service-including 
an averred injury to his foot-and thereafter were not 
previously of record in his own voice.  Nonetheless, these 
portions of the veteran's testimony are essentially 
duplicative in that they contain the same information as 
contained in service medical records and private medical 
treatment records previously of record and considered by the 
RO in its 1988 and 1991 decisions.  

Some of the evidence is new, but is not material.  A November 
1997 VA field examination, a February 1997 private medical 
statement regarding the veteran's competency, VA hospital and 
outpatient treatment records, and VA examination reports 
dated in June 1995 and October 1997, are new, in that none of 
it was previously of record and, therefore, not considered.  
However, none of this evidence is material, in that it does 
not demonstrate that the veteran is suffering from bilateral 
pes planus that is etiologically related to his active 
service.

The VA field examination, like Dr. Perkin's statement, 
concerns only the veteran's competency to handle VA funds.  
These records do not mention a foot disability and thus 
provide no evidence with regard to it.  Unlike the VA field 
examination report, records of VA hospital and outpatient 
treatment do show complaints of and treatment for the 
veteran's bilateral foot disability.  VA hospital records 
show that the veteran has been hospitalized many times for 
his service-connected mental disorder, substance abuse, or a 
combination of the two.  On occasion, these records show 
diagnosis of and/or treatment received for a bilateral foot 
condition while hospitalized.  For example, records dated in 
September 1992 reveal a diagnosis of a history of foot 
deformity and show that he was discharged with scheduled 
follow-up appointments in podiatry.  In March 1993, records 
show that a callus on his right big toe was reduced.  Records 
dated in August 1994 contain a diagnosis of callous of the 
feet, and note that he was referred to podiatry for shoes.  
In addition, VA outpatient treatment records show that the 
veteran continues to seek and receive treatment for bilateral 
pes planus.  For example, outpatient records show that he 
presented with complaints of foot pain, ankle pain, and/or 
flat feet in February 1994.  These records contain diagnoses 
of status post right ankle injury in February 1994 and 
calluses of the feet in May 1995.  The balance of the entries 
in the outpatient records show treatment for various concerns 
other than those involving his feet. The VA treatment records 
do not contain any opinion as to the etiology of the 
veteran's currently diagnosed bilateral pes planus.

VA examination reports dated in June 1995 and October 1997 
are also of record.  The June 1995 examination was conducted 
to detect the presence of a non-tuberculosis disease or 
injury.  The report documents no complaints or diagnoses 
involving the veteran's feet.  The October 1997 examination 
was conducted to detect and/or evaluate diabetes mellitus.  
This report notes complaints involving the veteran's feet, 
specifically, of a tingling sensation in his right foot.  The 
examiner observed no edema or ulceration in the lower 
extremities, and diagnosed insulin dependent diabetes 
mellitus.  The report does not contain any other complaints, 
treatment, or diagnosis of any bilateral foot disability.  
Furthermore, it offers no opinion as to the etiology of the 
veteran's currently diagnosed bilateral pes planus.

As these records contain no evidence or opinion causally 
relating the veteran's currently diagnosed pes planus to his 
active service, they are not material.

The veteran has offered his own statements regarding the 
nature and extent of his bilateral pes planus.  However, the 
record does not show that he is a medical professional, with 
the expertise to provide clinical findings regarding the 
nature of any currently manifested foot disability, or its 
etiologic relationship to his active service.  His statements 
are credible with regard to his subjective complaints and his 
history, but they do not constitute competent medical 
evidence for the purpose of showing a nexus between current 
disability and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As none of the evidence added to the record since the RO's 
February 1991 decision, either by itself or in the context of 
all the evidence, both old and new, provides medical evidence 
reflecting that the veteran is currently suffering from 
bilateral pes planus that is related to disease or injury 
incurred or aggravated during his active duty service, the 
Board concludes that the additional evidence does not 
constitute new and material evidence sufficient to reopen the 
claim for entitlement to service connection for bilateral pes 
planus.  Therefore, the Board finds that the reopening of 
this claim is not warranted.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its 
statement of the case and its supplemental statement of the 
case, both of which informed the veteran of the reasons his 
claim had not been reopened.  Also, by this decision, the 
Board informs the appellant of the type of evidence needed to 
reopen his claim.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

In general, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
the VCAA leaves unaltered the requirement that new and 
material evidence be submitted to reopen a claim, and, with 
respect to claims, such as this one, that have been received 
prior to August 29, 2001, the standard for whether evidence 
is new and material remains as that set forth above.  See 66 
Fed. Reg. 45628-29 (August 29, 2001).

In this case, the RO, at the time of the decision that is the 
subject of this appeal did not have the benefit of the VCAA 
or of regulations subsequently promulgated in furtherance of 
the statute.  66 Fed. Reg. 45620-32 (August 29, 2001).  The 
Board finds, however, that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The veteran has been notified in the 
statement of the case and the supplemental statement of the 
case of the type of evidence needed to substantiate his 
claim.  Furthermore, the claims file does not reveal the 
existence of pertinent evidence that VA has yet to obtain.  

The Board observes that the duty to assist the veteran in 
obtaining records applies to individuals attempting to reopen 
previously disallowed claims.  66 Fed. Reg. 45630 (August 29, 
2001)(to be codified at 38 C.F.R. § 3.159(c)).  However, 
comments to the regulations reflect that this duty applies 
only to claims filed on or after August 29, 2001 and, thus, 
suggest that the duty to assist in obtaining documents would 
not apply to the claim at hand.  Even assuming, arguendo, 
that the VCAA's requirements to assist the veteran, including 
the duty to assist the veteran in obtaining documents, 
applies to the veteran's claim to reopen a prior final 
decision, VA has fulfilled its duties with respect to the 
veteran's claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

New and material evidence sufficient to reopen the claim for 
entitlement to service connection for bilateral pes planus 
has not been received.  The appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

